Title: III-C-1. Schedule C: Account of Martha Washington’s Share of the Estate, c.October 1759
From: Washington, George
To: 



[c.October 1759]



Dr




George Washington Esqr.
Sterling
Currt Money


To Mrs Washington’s Dower in the Negroes appraisd

£2986.     


To Sundries as by the several Inventories

1232. 6. 2



To Sundries out of the Goods Imported from G: Britain
£491.18.7 3/4



To ⅓ of £540.14.5 made use of for the Estate before the Divi[sio]n

180. 4. 9 1/2



£491.18.7 3/4
£4398.10.11 1/2


Contra             Cr.





Sterling
Currency


By Mrs Washington’s Dower
£1617.18.  
£7618. 7.11 1/2


